                 Case 3:20-cv-01888-YY          Document 1          Filed 11/02/20   Page 1 of 4




     CAROLINE TURCO, OSB 083813
     Deputy City Attorney
     caroline.turco@portlandoregon.gov
     Portland City Attorney’s Office
     1221 SW 4th Ave., Rm. 430
     Portland, OR 97204
     Telephone: (503) 823-4047
     Facsimile: (503) 823-3089
     Of Attorneys for Defendants Portland Police Bureau
     and City of Portland

                                  UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON

                                         PORTLAND DIVISION


     CALE JOSEPHS, an individual,                           Case No.

                    Plaintiff,
                                                            NOTICE OF REMOVAL
            v.

     PORTLAND POLICE BUREAU, a municipal
     agency, CITY OF PORTLAND, a municipal
     corporation, JOHN DOE #1, in his/her
     individual and official capacity, JOHN DOE
     #2, in his/her individual and official capacity,
     and JOHN DOE #3, in his/her individual and
     official capacity,

                    Defendants.


     TO:    THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT
            OF OREGON:
            Removing parties, Portland Police Bureau and City of Portland, by their undersigned

     attorney, respectfully show this Court:

            1.      The removing parties, Portland Police Bureau and City of Portland, are the

     defendants in the above-entitled action.

            2.      On October 8, 2020, the above-entitled action was commenced against the

     Portland Police Bureau and the City of Portland in the Circuit Court of the State of Oregon for

     the County of Multnomah and is now pending in such court, with the court number 20CV34904.

Page 1 – NOTICE OF REMOVAL


                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
                 Case 3:20-cv-01888-YY       Document 1            Filed 11/02/20   Page 2 of 4




            3.      On October 23, 2020, a copy of the Summonses and Complaint in the above-

     entitled state action was served upon the Portland City Attorney via email.

            4.      Each of the named defendants in this case agrees this action should be removed

     from state to federal court.

            5.      No further proceedings have been had in this action in state court.

            6.      This notice of removal is filed within 30 days after service of process.

            7.      This Court has original jurisdiction of the above-entitled action pursuant to

     28 U.S.C. § 1331 because plaintiff alleges a violation of rights, privileges and immunities

     secured by the Constitution and laws of the United States. This action is removable under 28

     U.S.C. § 1441(a).

            8.      Copies of the Complaint and Summons served on defendants Portland Police

     Bureau and City of Portland are attached to this Notice.

            9.      On the date set forth below, a copy of this notice was served on plaintiff’s

     attorney. On the same date, a copy of this notice was filed with the clerk of the Multnomah

     County Circuit Court in which the action was commenced.

            WHEREFORE, the Portland Police Bureau and City of Portland request that the above-

     entitled action be removed from the Circuit Court of the State of Oregon for the County of

     Multnomah to the United States District Court for the District of Oregon.

            Dated: November 2, 2020.


                                                         /s/ Caroline Turco
                                                         Caroline Turco, OSB #083813
                                                         Deputy City Attorney
                                                         Telephone: (503) 823-4047
                                                         Of Attorneys for Defendants Portland Police
                                                         Bureau and City of Portland




Page 2 – NOTICE OF REMOVAL


                                         PORTLAND CITY ATTORNEY’S OFFICE
                                            1221 SW 4TH AVENUE, RM 430
                                             PORTLAND, OREGON 97204
                                                   (503) 823-4047
            Case 3:20-cv-01888-YY   Document 1            Filed 11/02/20   Page 3 of 4




Page 3 – NOTICE OF REMOVAL


                                PORTLAND CITY ATTORNEY’S OFFICE
                                   1221 SW 4TH AVENUE, RM 430
                                    PORTLAND, OREGON 97204
                                          (503) 823-4047
               Case 3:20-cv-01888-YY          Document 1            Filed 11/02/20   Page 4 of 4




                                     CERTIFICATE OF SERVICE


            I hereby certify that I served the foregoing NOTICE OF REMOVAL on:

                    Neal Weingart
                    1050 SW Sixth Ave. Suite 1415
                    Portland, OR 97204
                                  Of Attorneys for Plaintiff

     on November 2, 2020, by causing a full, true and correct copy thereof, addressed to the last-
     known address (or fax number) of said attorney, to be sent by the following method(s):

              by mail in a sealed envelope, with postage paid, and deposited with the U.S. Postal
              Service in Portland, Oregon.

              by hand delivery.

            by facsimile transmission.

            by email.




                                                          /s/ Caroline Turco
                                                          Caroline Turco, OSB #083813
                                                          Deputy City Attorney
                                                          Telephone: (503) 823-4047
                                                          Of Attorneys for Defendants Portland Police
                                                          Bureau and City of Portland




Page 1 – CERTIFICATE OF SERVICE


                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
